DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 12/22/2020 are acknowledged.  Claim 7 is amended; claims 2 and 8-32 are canceled; no claims are withdrawn; claims 33-46 are new and claims 1, 3-7, 33-46 are pending and have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-6, 37 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 37 and 44 each recite "wherein the anchorage-dependent cell is a mesenchymal stem cell, a human embryonic stem cell, or a human induced pluripotent stem cell that has been differentiated into a mammary epithelial cell" which renders the claim indefinite because it is unclear whether the intended anchorage-dependent cell is: a mesenchymal stem cell that has been differentiated into a mammary epithelial cell, a human embryonic stem cell that has been differentiated into a mammary epithelial cell or a human induced pluripotent stem cell that has been differentiated into a mammary epithelial cell OR the intended anchorage-dependent cell is: an undifferentiated mesenchymal stem cell, an undifferentiated human embryonic stem cell or a human induced pluripotent stem cell that has been differentiated into a mammary epithelial cell, in other words, it is unclear whether the phrase “that has been differentiated into a mammary epithelial cell” is intended to apply to the three alternative cell types or only to a human induced pluripotent stem cell.  Claim 6 depends from claim 5 and does not resolve the indefiniteness; hence, it is also indefinite and rejected under 35 U.S.C. 112(b).
Clarification and appropriate correction is required.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7 and 33-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of mimicking the progression of breast cancer with a hydrogel with tunable stiffness when the anchorage-dependent cell is a stem cell, does not reasonably provide enablement for the method wherein the anchorage-dependent cell is a cell that has been differentiated into a mammary epithelial cell and the differentiated and committed cell type is a mammary epithelial cell.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working prima facie case.
At issue is that independent claims 1, 34 and 41 all recite methods wherein in step (c) an anchorage-dependent cell is seeded on the hydrogel, then in step (d) the anchorage-dependent cell is allowed to differentiate into a differentiated and committed cell type.  If the anchorage-dependent cell is already differentiated into a mammary epithelial cell (as in claims 5, 37 and 44) and the differentiated and committed cell type is a mammary epithelial cell (as in claims 6, 38 and 45), then the methods are not enabled for step (d) comprising allowing the cell to differentiate into a committed cell type.  Thus, the breadth of the claims wherein the anchorage-dependent cell can be any anchorage-dependent cell including a differentiated and committed mammary epithelial cell and the committed cell type can be any committed cell including a differentiated and committed mammary epithelial cell encompass combinations (such as when the anchorage-dependent cell is a differentiated mammary epithelial cell and the differentiated and committed cell type is a mammary epithelial cell) which are not enabled because a mammary epithelial cell cannot be differentiated into a mammary epithelial cell in step (d).  Neither the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples nor any amount of experimentation would allow a mammary epithelial cell to be differentiated into a mammary epithelial cell.  Hence, claims 1, 3-7 and 33-46 are rejected under 35 U.S.C. 112(a) for failing to provide enablement commensurate in scope with the claims.

Claims 34-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New independent claim 34 has a method wherein, in step (e), lines 12-13, a differentiated and committed cell is induced to transition to a human breast cancer cell.  The original disclosure does not teach, suggest or imply methods wherein committed and differentiated cells are induced to transition to cancer cells; thus, the claim constitutes new matter and is rejected for failing to comply with the written description requirement.  Dependent claims 35-40 comprise the text of independent claim 34 and also constitute new matter; thus, the claims constitute new matter and are rejected for failing to comply with the written description requirement.
New independent claim 41 recites a method wherein, in step (e), lines 12-13, a differentiated and committed cell is induced to transition to a human breast cancer cell.  The original disclosure does not teach, suggest or imply methods wherein committed and differentiated cells are induced to transition to cancer cells; thus, the claim constitutes new matter and is rejected for failing to comply with the written description requirement.  Dependent claims 42-46 comprise the text of independent claim 41 and also constitute new matter; thus, the claims constitute new matter and are rejected for failing to comply with the written description requirement.

Response to Applicant’s Remarks
In the Remarks submitted with the claim amendment introducing new claims 34-46 received 12/22/2020, Applicant alleges that new claims 34-46 are supported by the prior claims along with the specification as filed at [0021], [0057-60] and [0064-7] (Remarks, p. 8).  Neither the original claims nor any of [0021], [0057-60] or [0064-7] teach, suggest or imply methods wherein committed and differentiated cells are induced to transition to human breast cancer cells.  [0021] reports that the committed and differentiated cells are induced, by the stiffening of the hydrogel, to grow into large sheets of cells resembling a tumor, [0059] teaches that the hydrogel system with tunable stiffness mimics different stages of cancer progression, [0060] teaches that the hydrogel system mirrors the transitions from soft mammary tissue to stiffer tumor tissue, [0064] teaches adding drugs to the hydrogel system to screen for compounds which can block the adverse changes that accompany cancer metastasis.  Hence, the original disclosure is quite clear that the hydrogel system with tunable stiffness mimics changes which occur during tumorigenesis but nowhere is it disclosed that the committed and differentiated cells are induced to transition to human breast cancer cells.  Hence, claims 34-46 constitute new matter and are rejected, as set forth above, for failing to comply with the written description requirement.

Claims 34-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of mimicking the progression of breast cancer with a hydrogel with tunable stiffness, does not reasonably provide enablement for inducing the transition of differentiated and committed cells to human breast cancer cells.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
Independent claims 34 and 41 are broadly drawn, inter alia, to differentiating an anchorage-dependent cell to a differentiated and committed cell then inducing the transition of the cell to a human breast cancer cell wherein the anchorage-dependent cell can be any anchorage-dependent cell and the differentiated and committed cell can be any differentiated and committed cell.  Inducing the transition of any anchorage-dependent cell into a human breast cancer cell by cultivating the cell on a hydrogel is not disclosed in the prior art and the chemical and physiological arts are known to be unpredictable (MPEP 2164.03).  Thus, the nature of the invention, the state of the prior art, the level of one of ordinary skill and the level of predictability in the art would all indicate that a person of ordinary skill in the art before the effective filing date of the 
Applicant does not provide any evidence that any anchorage-dependent cell has been induced to transition into a human breast cancer cell and no working examples of any method for producing breast cancer with a hydrogel with tunable stiffness is given in the original disclosure.
Hence, claims 34-46 would require undue experimentation to practice the method for the full scope of the claims; therefore, claims 34-46 are rejected because the disclosure fails to provide enablement commensurate in scope with claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Guvendiren et al., 2012 (Cite U, PTO-892, 12/16/2019; herein “Guvendiren”) in view of Blau et al., US 20120177611 (US Patent application publication cite 3, IDS, 5/31/2017; herein “Blau”) and Romero-Ortega et al., US 20080300691 (US patent application publication cite 1, IDS, 5/31/2017; herein “Romero-Ortega”).

Guvendiren’s method of mimicking matrix stiffening in disease processes specifically comprises producing a methacrylated hyaluronic acid (MeHA) hydrogel comprising the photoinitiator 2-hydroxy-4’-(2-hydroxyethoxy)-2-methylpropiophenone (i.e. Irgacure 2959 called I2959 in Guvendiren) (p. 7, “MeHA synthesis”, “Fabrication of MeHA substrates for cell culture”), polymerizing the hydrogel at a low elasticity (low stiffness) with dithiothreitol (DTT) as low-density crosslinker, seeding the hydrogels with anchorage-dependent mesenchymal stem cells (MSCs) (Ibid., p. 7, “Cell culture and reagents”) and allowing the cells to differentiate into a committed type (osteogenic or adipogenic differentiation – p. 4, “Long-term hMSC response to temporal stiffening”) and dynamically stiffening the gel by additional photoinitiator 2-hydroxy-4’-(2-
Guvendiren doesn’t teach that the MeHA hydrogel is initially polymerized with UV irradiation; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the initial polymerization could be achieved with UV irradiation rather than with DTT because Guvendiren teaches that the hydrogel can be sequentially and repeatedly stiffened with further exposure to UV; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to expose the MeHA hydrogel to UV radiation for sufficient time to achieve the initial hydrogel elasticity.
Guvendiren doesn’t specifically teach mimicking human breast cancer progression and teaches that the initial elasticity of the gel is ~ 3 kPa; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use Guvendiren’s method for mimicking human breast cancer progression and for the initial hydrogel elasticity to be ~ 50 – 500 Pa as taught by Blau.
Blau is also drawn to methods of mimicking microenvironments of cells with hydrogels (Abst.; [0009], [0055]) and teaches that mammary gland has a normal elasticity of 50 to 500 Pa [0059] while diseased tissues can have an elastic modulus significantly higher than normal tissue [0056].  Blau additionally teaches that the cells in 
Both Guvendiren and Blau are silent regarding coating the hydrogel with an extracellular matrix composition; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to coat the hydrogel in the method made obvious by Guvendiren in view of Blau with an extracellular matrix composition in view of the teachings of Romero-Ortega.
Romero-Ortega teaches cellular attachment to polymers such as gelatin, fibrin and hyaluronic acid [0043] and in order to enhance cellular attachment and growth, the order of addition of cells and extracellular matrix composition is critical; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that seeding the cells onto the hydrogel in the method made obvious by Guvendiren in view of Blau immediately followed by overlaying the extracellular matrix composition would, with a reasonable expectation of success, effectively enhance the attachment of the cells as in Romero-Ortega because Romero-Ortega teaches enhancing cell attachment to hyaluronic acid compositions with Matrigel, an extracellular matrix composition.
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method for mimicking breast cancer progression made obvious by Guvendiren in view of Blau and Romero-Ortega comprising producing a methacrylated hyaluronic acid (MeHA) hydrogel with an elasticity of 50 – 500 Pa by crosslinking the gel with 2-hydroxy-4’-(2-hydroxyethoxy)-2-methylpropiophenone and UV exposure, seeding mammary gland stem cells on the MeHA hydrogel, overlaying the seeded MeHA hydrogel with an extracellular matrix composition (Matrigel) and allowing the cell to differentiate into a committed cell type (mammary gland cells, i.e. mammary epithelial cells), then exposing the MeHA hydrogel to additional photoinitiator and additional UV radiation to increase the stiffness to ~ 0.5 – 5 kPa, thereby mimicking progression of human breast cancer, because Blau teaches mammary gland has a normal elasticity of 50 to 500 Pa and teaches using mammary gland cells or mammary gland stem cells as the cells to be seeded, Guvendiren teaches prima facie obvious.
Regarding claims 3 and 33, Guvendiren teaches mimicking the dynamic stiffening in disease processes such as tumor formation by increasing the stiffness of the gel about 10 fold; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the stiffness to be increased from 50 – 500 Pa to about 0.5 – 5 kPa (i.e. > 1 kPa and 675 Pa); therefore, claims 3 and 33 are prima facie obvious.
Regarding claim 4, the MeHA hydrogel in Guvendiren was 3% and had an initial elasticity of ~ 3 kPa; however, as described above, the skilled artisan would have found it obvious to mimic breast cancer progression from the disclosures of Guvendiren and Blau and would have wanted to make the initial MeHA hydrogel to have an elasticity of normal mammary gland which is 50 – 500 Pa.  Hence, the skilled artisan would be motivated to adjust the polymer concentration and degree of crosslinking to arrive at a MeHA hydrogel with an elasticity of 50 – 500 Pa; hence, optimizing the result effective variables of polymer concentration and crosslinking would have led to the claimed 1 % MeHA hydrogel; therefore, claim 4 is prima facie obvious.  See also MPEP 2144.05 II.A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)".
Regarding claim 5, Guvendiren teaches that the anchorage-dependent cells can be mesenchymal stem cells; therefore, claim 5 is prima facie obvious.
Regarding claim 6, the committed cell type is mammary gland cells which are mammary epithelial cells; therefore, claim 6 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.  Regarding the rejection of claims 1 and 3-7 under 35 U.S.C. § 103 over Guvendiren in view of Blau and Romero-Ortega, Applicant argues that (pp. 9-10) Guvendiren teaches away from the claimed method because Guvendiren indicates that "these results suggest that a population of already differentiating hMSCs were not responsive to the change in mechanical properties during the stiffening process." (emphasis in Remarks).  This is unpersuasive because the claims are not drawn to cells in the process of differentiation responding to the mechanical stimuli.  Guvendiren clearly teaches that hMSCs differentiate on soft hydrogels to adipogenic lineages, differentiate on stiff hydrogels to osteogenic lineages and that the differentiation can be changed by further stiffening the soft hydrogels (pp. 4-6, “Long-term hMSC response to temporal stiffening”).  NOTE: the original disclosure does not provide any working .
Applicant’s further arguments (p. 10) are drawn to new claims 34-46 which have been addressed in the rejections above.  Applicant argues that the new claims should not be restricted but should be examined on p. 11.  The new claims have been entered and examined.
Hence, Applicant’s arguments are unpersuasive and the rejection set forth above fully addresses the limitations of all pending claims.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                                        
/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651